Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20133303F
Release Date: 8/16/2013
CC:SB:5:SLC:---------------POSTF-153168-12
Via Email
date:
to:

from:

subject:

April 22, 2013

----------------ITAP, CTA West Manager
-----------------------Associate Area Counsel (------------------)
(Small Business/Self-Employed)

Application of Section 6702 Penalty to Taxpayer Who Files a Return with War Complaint
This memorandum responds to your request for advice regarding the application
of the section 6702 penalty for frivolous tax submissions.
Background:
A taxpayer timely filed an income tax return listing all items of income and
applicable deductions and credits. The taxpayer correctly calculated the tax due, but
did not make a payment with the return. Instead, the taxpayer enclosed a letter
describing a conscientious objection to the full payment of Federal income tax.
As a member of the Religious Society of Friends (Quakers), the taxpayer
opposes war and the support of war. The taxpayer enclosed a letter with her return
explaining this position. In the letter, the taxpayer recited statistics to claim that a
certain percentage of Federal income tax dollars supports the military. The taxpayer
then used this percentage to calculate the amount of tax she is willing to pay; she
“withheld” payment of the rest of the tax due.
Issues:

1. Does assessment of the section 6702 penalty against a taxpayer who
presents a frivolous “conscientious objection” violate any constitutional
provision or amendment?

POSTF-153168-12

2

2. Should the IRS assess a section 6702 penalty against a taxpayer who
presents a frivolous “conscientious objection” in a letter enclosed with a
complete and correct income tax return?
Conclusions:
1. No. A taxpayer does not have the right to reduce Federal income taxes
reported on a return based on religious or moral beliefs.
2. No. The section 6702 penalty should not be assessed in this very limited
situation. When the taxpayer timely files a correct and complete return, the
section 6702 penalty should not be assessed based solely on the fact that the
taxpayer enclosed a letter with the return explaining why the taxpayer is not
paying the self-assessed tax due. If a penalty has been assessed, it should
be abated.
Discussion:
Section 6702(a) generally
Section 6702(a) imposes a $5,000 penalty on a person if two requirements are
met. First, the person files what purports to be a tax return that (A) does not contain
information on which the substantial correctness of the self-assessment may be judged
or (B) contains information that on its face indicates that the self-assessment is
substantially incorrect. Id. Second, the information or lack of information the person
includes on the return is based (A) on a position which the IRS has identified as
frivolous1 or (B) a position that reflects a desire to delay or impede the administration of
Federal tax laws. Id.
Conscientious objection arguments
Courts have consistently held as frivolous arguments that a taxpayer does not
need to pay the full amount of Federal income tax due based on a “conscientious
objection” argument.2 Accordingly, the IRS included in its notice of frivolous arguments
1

See Notice 2010-33, 2010-17 I.R.B. 609 (identifying frivolous positions for purposes of the section 6702
penalty).
2
See, e.g., Bradley v. United States, 817 F.2d 1400, 1403 (9th Cir. 1987) (“We have repeatedly approved
the assessment of a section 6702 penalty for purported tax returns which claim ‘conscience’ or ‘war tax’
deductions.”); Nelson v. United States, 796 F.2d 164 (6th Cir. 1986) (upholding the applicability and
constitutionality of a frivolous return penalty imposed against a taxpayer who claimed a deduction based
on religious objection to war expenditures); Jenney v. United States, 755 F.2d 1384, 1387 (9th Cir. 1985)
(“There is no provision in the Internal Revenue Code for a war tax deduction or credit, and taxpayers
have no constitutional right to refuse to pay federal taxes because of their anti-war sentiments.”); Randall
v. Commissioner, 733 F.2d 1565, 1567 (11th Cir. 1984) (“[A]rguments involving objections to the
Government’s military expenditures as a basis for non-payment of taxes have been raised by taxpayers

POSTF-153168-12

3

the contentions that 1) the First Amendment permits a taxpayer to refuse to pay taxes
based on religious or moral beliefs and 2) that the Ninth Amendment exempts those
with religious or other objections to military spending from paying taxes to the extent the
taxes will be used for military spending.3
Penalizing taxpayers who take these positions on purported returns does not
violate the protections afforded by the First Amendment to the United States
Constitution, which provides that “Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof; or abridging the
freedom of speech, or of the press; or the right of the people peaceably to assemble,
and to petition the Government for a redress of grievances.” The First Amendment
does not provide a right to refuse to pay income taxes on religious or moral grounds or
because taxes are used to fund government programs opposed by the taxpayer. 4
Section 6702 inapplicable in limited circumstances
If a taxpayer submits a document with a frivolous argument to the IRS, a penalty
under section 6702(a) will apply only if the taxpayer files a purported tax return that
either does not contain information on which the substantial correctness of the selfassessment may be judged or contains information that on its face indicates that the
self-assessment is substantially incorrect. I.R.C. § 6702(a)(1).5 As explained in
legislative history, “the penalty could be imposed against any individual filing a ‘return’
many times, and in each instance the courts have rejected them.”).
3
Notice 2010-33, 2010-17 I.R.B. 609, Section III(9)(a) and (g); see also Rev. Rul. 2005-20, 2005-14
I.R.B. 821 (“Any argument that taxpayers may refuse to report income or claim deductions because they
oppose particular government programs or policies is frivolous and has no merit.”).
4
See, e.g., United States v. Lee, 455 U.S. 252, 260 (1982) (holding that the broad public interest in
maintaining a sound tax system is of such importance that religious beliefs in conflict with the payment of
taxes provide no basis for refusing to pay, and stating that “[t]he tax system could not function if
denominations were allowed to challenge the tax system because tax payments were spent in a manner
that violates their religious belief.”); Jenkins v. Commissioner, 483 F.3d 90, 92 (2d Cir. 2007), cert.
denied, 552 U.S. 821 (2007) (holding that the collection of tax revenues for expenditures that offended
the religious beliefs of individual taxpayers did not violate the Free Exercise Clause of the First
Amendment, the Religious Freedom Restoration Act of 1993, or the Ninth Amendment); Adams v.
Commissioner, 170 F.3d 173, 175-82 (3d Cir. 1999) (holding that the Religious Freedom Restoration Act
did not require that the federal income tax accommodate Adams’ religious beliefs that payment of taxes to
fund the military is against the will of God, and finding that her beliefs did not constitute reasonable cause
for purposes of the penalties); United States v. Ramsey, 992 F.2d 831, 833 (8th Cir. 1993) (rejecting
Ramsey’s argument that filing federal income tax returns and paying federal income taxes violates his
pacifist religious beliefs and stating that Ramsey “has no First Amendment right to avoid federal income
taxes on religious grounds.”); Wall v. United States, 756 F.2d 52 (8th Cir. 1985) (upholding the imposition
of a $500 frivolous return penalty against Wall for taking a “war tax deduction” on his federal income tax
return based on his religious convictions and stating the “necessities of revenue collection through a
sound tax system raise governmental interests sufficiently compelling to outweigh the free exercise rights
of those who find the tax objectionable on bona fide religious grounds.”).
5
“The penalty will be imposed only when the frivolous position or desire to delay or impede the
administration of Federal tax laws appears on the face of the return, purported return, or specified
submission, including any attachments to the return or submission.” Notice 2010-33, 2010-17 I.R.B. 609.

4

POSTF-153168-12

showing an incorrect tax due or a reduced tax due, because of the individual’s claim of
a clearly unallowable deduction, such as . . . a ‘war tax’ deduction under which the
taxpayer reduces his taxable income or shows a reduced tax due by that individual’s
estimate of the amount of his taxes going to the Defense Department budget, etc. In
contrast, the penalty will not apply if the taxpayer shows the correct tax due but refuses
to pay the tax.” S. Rep. No. 97-494, 97th Cong., 2d Sess. 277-78, reprinted in 1982
U.S. Code Cong. & Ad. News. 781, 1024 (emphasis added).
The section 6702 penalty should not be assessed against a taxpayer who
encloses with, or attaches to, an otherwise accurate and complete tax return documents
articulating frivolous arguments. Congress did not intend for the section 6702 penalty to
apply in this limited circumstance. In such circumstances, the return does not contain
information insufficient to determine the substantial correctness of the self-assessment,
or indicate that the self-assessment is substantially incorrect. Instead, the attachments
state the grounds upon which the taxpayer is refusing to pay the properly reported tax.
While the section 6702 penalty may not be assessed in these circumstances, other
penalties or additions to tax may be assessed against the taxpayer. See, e.g., I.R.C.
§ 6651(a)(2) (failure to timely pay tax due).
If, however, a taxpayer claims on the return that he is entitled to a deduction or
credit based on a conscientious objection or other frivolous argument, then the section
6702 penalty should be assessed. Similarly, if a taxpayer claims a refund of income
taxes withheld in an incorrect amount based on a conscientious objection, the section
6702 penalty should be assessed. “Taxpayers may not refuse to file tax returns and
may not claim deductions or credits on their tax returns based on their opposition to
government programs or policies.” Rev. Rul. 2005-20, 2005-14 I.R.B. 821.
Please call -------------------if you have any further questions.

_____________________________
------------------------Attorney (------------------)
(Small Business/Self-Employed)
Approved:

_________________________________
-----------------------Associate Area Counsel (------------------)
(Small Business/Self-Employed)

______________
Date

